TEDETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-11, 13-15 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Roe et al. (US 2005/0215972) and further in view of Zacharias et al. (US 2006/0161129).
With reference to claims 1-5 and 22, Roe et al. (hereinafter “Roe”) discloses an absorbent article comprising: 
a chassis comprising a liquid pervious topsheet, a liquid impervious backsheet, an absorbent core disposed between the topsheet and backsheet  as set forth in the abstract. Roe also discloses first (20) and second (22) opposing longitudinal side edges, a front waist region (26), a back waist region (24), and first (36) and second (34) back ears each extending outwardly from the respective longitudinal side edge in the back waist region as shown in figure 1.
Roe discloses that the each of the first and second back ears may comprise a stretch zone or an array of stretch zones as required to provide the desired elasticity [0060] and also discloses that such stretch zones typically exhibit an elastic resistance of at least about 0.05 N/cm when strained to 25% elongation (cl. 1-2,4-5) as set forth in [0080]. Additionally, Roe acknowledges that the stretch zones may include a combination of elastic films, webs and strands to form laminates as set forth in [0061]. 
Roe also discloses that laminates may be prepared by sandwiching a single elastomeric film between a single first and a single second nonwoven layer (cl. 22) as set forth through the incorporation [0144] of US 6,004,360 to Robles et al. in [0089]. Additionally, at least figure 6C or Roe disposes the laminate extending from first to second lateral edges of the ears (cl. 22).
Robles et al. (hereinafter “Robles”) discloses extensible side panels which include a laminate of two single, nonwoven coverstock layers with an elastomeric film sandwiched therebetween as set forth in col. 13, line 53 to col. 14 line 5.
The difference between Roe and claims 1-5 is the explicit recitation that the ears have a roughness Ra lower than about 150 (cl. 1 and 3).
Zacharias et al. (hereinafter “Zacharias”) teaches an analogous absorbent article providing the article with a roughness Ra lower than about 150 as set forth in claims 1-8 on page 9.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Roe with the roughness as taught by Zacharias in order to provide the article with a soft, tactile property similar to the look and/or feel of cloth underwear as set forth in [0002] and [0004].
As to claims 7-8, Roe discloses an absorbent article wherein the first and second back ears comprise a laminate comprising an elastomeric film that may be extrusion bonded or ultrasonically bonded as set forth through the incorporation [0144] of US 5,554,145 to Roe et al. in [0089].
US 5,554,145 (hereinafter ‘145) discloses ear flap panels comprised of a SELF web (col. 34, lines 15-17) where the SELF web comprises a laminate of two layers that may be extrusion or sonic bonded as set forth in col. 25, lines 11-31.
With respect to claim 9, Roe discloses an absorbent article wherein the laminate is void of glue as set forth through the incorporation [0144] of US 4,963,140 to Robertson et al. in [0094].
Robertson et al. (hereinafter “Robertson”) discloses ear flap panels comprised of a SELF web (col. 34, lines 15-17) where the SELF web comprises a laminate of two layers that may be extrusion or sonic bonded as set forth in col. 25, lines 11-31.
With reference to claim 10, Roe discloses an absorbent article wherein the laminate is a non-activated laminate as set forth in [0050] where Roe discloses that in certain embodiments, the elastomeric composition may include precursor components that are activated by post treatment, thereby indicating that in alternate embodiments or in some instances the precursor components are not activated. 
With reference to claim 11, Roe in view of Zacharias disclose the invention substantially as claimed as set forth in the rejection of claim 1.
While the references are silent to the percentage of growth present, one of ordinary skill in the art would reasonably expect that the article of Roe in view of Zacharias would also produce the same percentage of growth if subjected to the same testing because the Roe modified provides the same type of article in the same configuration, including the same materials and also providing the same engineering strain and roughness as claimed.
The growth of the material appears to be a direct result of the material used.  
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01.
 With reference to claim 13, Roe discloses an absorbent article wherein the first and second back ears are joined to at least one component of the chassis as set forth in [0059]. 
As to claim 14, Roe discloses an absorbent article wherein the first and second back ears wherein the first and second back ears are integral with the chassis as set forth through the incorporation [0144] of US 5,554,145 to Roe et al. in [0089].
‘145 discloses first and second back ears integral with the chassis as shown in figure 2. 
Regarding claim 15, Roe discloses an absorbent article wherein at least one back ear comprises an extension of at least about 10 mm at about or below 2N of force as set forth in [0085].
As to claim 23, Roe discloses a chassis defined by a longitudinal centerline (12) and a lateral centerline (14) that is orthogonal to the longitudinal centerline (figure 1) where the elastomeric material used within the article is extendable in a lateral direction that is parallel to the lateral centerline as set forth in at least [0005] where Roe discloses that the stretch is delivered in both the CD and MD direction.
Roe also discloses that individual stretch zones may have either a predominately lateral orientation or a predominately longitudinal orientation and may also include various angles with respect to the centerlines as set forth in [0071].
Claims 1-5, 7-9 , 11, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Neton et al. (US 2014/0257219) and further in view of Zacharias et al. (US 2006/0161129).
With reference to claims 1-5, Neton et al. (hereinafter “Neton”) discloses an absorbent article comprising: 
a chassis comprising a liquid pervious topsheet, a liquid impervious backsheet, an absorbent core disposed between the topsheet and backsheet [0160]. Neton also discloses first and second opposing longitudinal side edges (52), a front waist region, a back waist region [0158] and back ears including a multilayer laminate as set forth in [0164-0166].
Neton incorporates [0253] US 2007/0167929 in [0156].
US 2007/0167929 (hereinafter “Fossum”) discloses left and right back ears each extending outwardly from the respective longitudinal side edge in the back waist region as shown in figure 2.
Likewise, Fossum provides an elastomeric film between two nonwoven layers as set forth in [0099].
Neton also disclose that the multilayer laminate has a stretch of at least 83% at 1N/cm (cl. 1-2,4-5) as set forth in [0185].
The difference between Neton and claims 1-5 is the explicit recitation that the ears have a roughness Ra lower than about 150 (cl. 1 and 3).
Zacharias et al. (hereinafter “Zacharias”) teaches an analogous absorbent article providing the article with a roughness Ra lower than about 150 as set forth in claims 1-8 on page 9.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Neton with the roughness as taught by Zacharias in order to provide the article with a soft, tactile property similar to the look and/or feel of cloth underwear as set forth in [0002] and [0004].
As to claims 7-8, Neton discloses an absorbent article wherein the first and second back ears comprise a laminate comprising an elastomeric film [0010] that may be extrusion bonded [0007] or ultrasonically bonded [0006].
With reference to claim 9, Neton discloses an absorbent article wherein the laminate is void of glue as set forth in [0077].
With reference to claim 11, Neton in view of Zacharias disclose the invention substantially as claimed as set forth in the rejection of claim 1.
While the references are silent to the percentage of growth present, one of ordinary skill in the art would reasonably expect that the article of Neton in view of Zacharias would also produce the same percentage of growth if subjected to the same testing because the Neton modified provides the same type of article in the same configuration, including the same materials and also providing the same engineering strain and roughness as claimed.
The growth of the material appears to be a direct result of the material used.  
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01.
With reference to claim 13, Neton, through the incorporation of Fossum, discloses an absorbent article wherein the first and second back ears are joined to at least one component of the chassis as shown in figure 2 of Fossum. 
With reference to claim 16, Neton discloses an absorbent article comprising: 
a chassis comprising a liquid pervious topsheet, a liquid impervious backsheet, an absorbent core disposed between the topsheet and backsheet [0160]. Neton also discloses first and second opposing longitudinal side edges (52), a front waist region, a back waist region [0158] and back ears including a multilayer laminate as set forth in [0164].
Neton incorporates [0253] US 2007/0167929 in [0156].
US 2007/0167929 (hereinafter “Fossum”) discloses left and right back ears each extending outwardly from the respective longitudinal side edge in the back waist region as shown in figure 2.
Likewise, Fossum provides an elastomeric film between two nonwoven layers as set forth in [0099].
Neton also disclose that the multilayer laminate has a stretch of at least 83% at 1N/cm (cl. 1-2,4-5) as set forth in [0185].
The difference between Neton and claim 16 is the explicit recitation that each of the first and second back ears have about 1% to about 20% of a 4 hr growth when measured according to the 4 hr Growth Test.
While the references are silent to the percentage of growth present, one of ordinary skill in the art would reasonably expect that the article of Neton to also produce the same percentage of growth if subjected to the same testing because Roe provides the same type of article in the same configuration, including the same materials and also providing the same engineering strain as claimed.
The growth of the material appears to be a direct result of the material used.  
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Roe et al. (US 2005/0215972) in view of Zacharias et al. (US 2006/0161129) and further in view of Arora et al. (US 2016/0129626).
With reference to claim 12, Roe in view of Zacharias teach the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Roe in view of Zacharias and claim 12 is the provision that the first and second back ears have an opacity at least 70 when measured according to Opacity Test.
Arora et al. (hereinafter “Arora”) teaches an analogous absorbent article having stretch ears with an opacity at least 70 when measured according to an opacity test as set forth in [0156-0157].
 It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Roe modified with the opacity as taught by Arora in order to provide the article with the desired opacity to more effectively mask bodily exudates (e.g., urine, menses, or BM) or to provide for greater color contrast with the layers below as set forth in [0156].
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roe et al. (US 2005/0215972).
With reference to claim 16, Roe discloses an absorbent article comprising: 
a chassis comprising a liquid pervious topsheet, a liquid impervious backsheet, an absorbent core disposed between the topsheet and backsheet  as set forth in the abstract. Roe also discloses first (20) and second (22) opposing longitudinal side edges, a front waist region (26), a back waist region (24), and first (36) and second (34) back ears each extending outwardly from the respective longitudinal side edge in the back waist region as shown in figure 1.
Roe discloses that the each of the first and second back ears may comprise a stretch zone or an array of stretch zones as required to provide the desired elasticity [0060] and also discloses that such stretch zones typically exhibit an elastic resistance of at least about 0.05 N/cm when strained to 25% elongation as set forth in [0080].
Roe also discloses that laminates may be prepared by sandwiching an elastomeric film between first and second nonwoven layers as set forth through the incorporation [0144] of US 6,004,360 to Robles et al. in [0089].
Robles et al. (hereinafter “Robles”) discloses extensible side panels which include a laminate of two nonwoven coverstock layers with an elastomeric film sandwiched therebetween as set forth in col. 13, line 53 to col. 14 line 5.
The difference between Roe and claim 16 is the explicit recitation that each of the first and second back ears have about 1% to about 20% of a 4 hr growth when measured according to the 4 hr Growth Test.
While the references are silent to the percentage of growth present, one of ordinary skill in the art would reasonably expect that the article of Roe to also produce the same percentage of growth if subjected to the same testing because Roe provides the same type of article in the same configuration, including the same materials and also providing the same engineering strain as claimed.
The growth of the material appears to be a direct result of the material used.  
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01.
With reference to claims 17 and 18, Roe discloses an absorbent article comprising: 
a chassis comprising a liquid pervious topsheet, a liquid impervious backsheet, an absorbent core disposed between the topsheet and backsheet  as set forth in the abstract. Roe also discloses first (20) and second (22) opposing longitudinal side edges, a front waist region (26), a back waist region (24), and first (36) and second (34) back ears each extending outwardly from the respective longitudinal side edge in the back waist region as shown in figure 1.
Roe also discloses an absorbent article wherein at least one back ear comprises an extension of at least about 20 mm at about or below 2N of force as set forth in [0085].
Roe also discloses that laminates may be prepared by sandwiching an elastomeric film between first and second nonwoven layers as set forth through the incorporation [0144] of US 6,004,360 to Robles et al. in [0089].
Robles et al. (hereinafter “Robles”) discloses extensible side panels which include a laminate of two nonwoven coverstock layers with an elastomeric film sandwiched therebetween as set forth in col. 13, line 53 to col. 14 line 5.
The difference between Roe and claim 17 is the explicit recitation that each of the first and second back ears have about 1% to about 20% of a 4 hr growth when measured according to the 4 hr Growth Test.
While the references are silent to the percentage of growth present, one of ordinary skill in the art would reasonably expect that the article of Roe to also produce the same percentage of growth if subjected to the same testing because Roe provides the same type of article in the same configuration, including the same materials and also providing the same engineering strain as claimed.
The growth of the material appears to be a direct result of the material used.  
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01.
With reference to claim 19, Roe discloses an absorbent article wherein the laminate is a non-activated laminate as set forth in [0050] where Roe discloses that in certain embodiments, the elastomeric composition may include precursor components that are activated by post treatment, thereby indicating that in alternate embodiments or in some instances the precursor components are not activated. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Roe et al. (US 2005/0215972) in view of Arora et al. (US 2016/0129626).
With reference to claim 20, Roe teaches the invention substantially as claimed as set forth in the rejection of claim 17.
The difference between Roe and claim 20 is the provision that the first and second back ears have an opacity at least 70 when measured according to Opacity Test.
Arora teaches an analogous absorbent article having stretch ears with an opacity at least 70 when measured according to an opacity test as set forth in [0156-0157].
 It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Roe with the opacity as taught by Arora in order to provide the article with the desired opacity to more effectively mask bodily exudates (e.g., urine, menses, or BM) or to provide for greater color contrast with the layers below as set forth in [0156].
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Roe et al. (US 2005/0215972) in view of Mansfield (US 2007/0249254).
With reference to claim 21, Roe teaches the invention substantially as claimed as set forth in the rejection of claim 17.
The difference between Roe and claim 21 is the provision that the elastomeric film is of smaller size than the first and second nonwoven layers.
Mansfield teaches an analogous absorbent article which includes stretchable side panels [0079] that include an elastomeric film (22) between two nonwoven layers (24,26) wherein the elastomeric film is of smaller size than the first and second nonwoven layers as set forth in [0035].
 It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the laminate of Roe with the configuration as taught by Mansfield in order to provide the article with the desired stretch to accommodate varying body types and user expectations for look and feel as taught by Mansfield in [0005].
Response to Arguments
Applicant's arguments filed June 23, 2022 have been fully considered but they are not persuasive.
Initially, it appears that the applicant’s arguments are more specific than the claim language. While the applicant argues for the specific Back Ear Extension Test (presumably the one found in the instant specification), the claims refer to a test, not necessarily the one in the instant specification. Therefore, the argument pertaining to the specific test  and its defining parameters is not considered persuasive because the claim does not refer to the specific test in Applicant’s specification.
Additionally, Applicant argues that the “cited portion of Roe does not describe the elongation of a back ear (as a whole) when 2N of force is applied as required by the Back Ear Extension Test method described in the present application.” See Remarks, page 8, 3rd paragraph.
As previously noted, the claims do not refer to the Back Ear Extension Test method described in the present application. Further, the amount of force claimed is “at or below” 2N of force. Again, the argument is not persuasive because applicant’s arguments are not commensurate with the scope of the claims.   
As set forth in [0080], Roe discloses an elongation of at least 25% (which is greater than 8%) with a resistance of at least about 0.05N/cm (which is below 2N). As such, the examiner contends that Roe does in fact teach the engineering strain as claimed.
The values of the claim are an approximation and the testing method is not limited to the test disclosed in applicant’s specification. As such, the rejection is maintained.
Applicant also states (Remarks, page 8, 2nd paragraph:
“Only Applicant's Specification teaches that if the engineering strain of the back ears, as measured by the Back Ear Extension Test, is too high, too much force would be required for low force users (page 2, lines 5 - 8)” 
Page 2, lines 5-8 do not refer to an engineering strain of the back ears, as measured by the Back Ear Extension Test.
With respect to applicant’s argument that Roe specifies a property of a stretch zone and not a back ear as claimed, Roe discloses in [0060] that any one or more of regions (which include ears (34,36) may comprise the stretch zones as taught by Roe. 
With respect to the applicant’s argument that Zacharias is not measured according to the Roughness Test as specified on pages 20-21 of the present application, it is noted that the claims do not require such. The claims refer to a Roughness Test, and therefore, the Roughness Test as used by Zacharias to determine the roughness is considered applicable.
With reference to the teachings of Neton, which incorporates Fossum, applicant is reminded that the information incorporated is as much a part of the application as filed as if the text was repeated in the application. See MPEP 2163.07(b).
There is no switching between references as argued because the teaches of Neton, which incorporates Fossum, is considered as a whole, single disclosure.
 
Neton is considered to meet the limitations as claimed because Neton discloses an elongation (i.e., stretch) of at least 85% (which is greater than 8%) with a resistance of at least about 1N/cm (which is below 2N) as set forth in [0185].
The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935.  The examiner can normally be reached on Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELE M KIDWELL/Primary Examiner, Art Unit 3781